Appeal by the plaintiff, as limited by his brief, from stated portions of a judgment of the Supreme Court, Orange County (Owen, J.), dated October 19, 1994. The plaintiff’s notice of appeal from the order dated October 19, 1994, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed insofar as appealed from, with costs, for reasons stated by Justice Owen at the Supreme Court. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.